Citation Nr: 1732449	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  08-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal disorder (GERD) with gastritis and irritable bowel syndrome (IBS), to include as due to the residuals of in-service hernia repair.


REPRESENTATION

Veteran represented by:	Mrs. Virginia A. Girard-Brady, Attorney at Law 


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1973 to June 1976.

These matters come on appeal before the Board of Veterans' Appeals (Board) from a May 2007 and a June 2011 rating decisions by the Winston -Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In the May 2007 rating decision, the RO denied service connection for hypertension.  The Veteran perfected an appeal as to this matter, and in a May 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran appealed the Board's decision with respect to this issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision vacating the May 2012 decision.  In February 2014, the Board remanded the issue of entitlement to service connection for hypertension (HTN) in a matter consistent with the Memorandum Decision.

In the June 2011 rating decision, the RO denied the Veteran's claims for entitlement to service connection for GERD with gastritis and IBS.  The Veteran perfected his claim as to these issues and these matters, including entitlement to HTN, were remanded in a September 2015 decision for additional development including potentially outstanding treatment records and new VA examinations.  The Board finds that there has been substantial compliance with the directives of the latest remand decision as he has recently been afforded VA examinations with adequate reports and addenda opinions for the issues on appeal, and the RO has documented its diligent attempts to procure the potentially outstanding medical documentation.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not raised any argument with regard to the most recent VA examinations nor the RO's attempts to obtain the outstanding medical documentation, thus, no further action is necessary and these matters are ripe for adjudication.  

In addition, the Board notes that in a second VA Form 9 submitted in May 2012, the Veteran expressed his desire to appear at a local VA hearing before a Member of the Board.  The Board finds that this second VA Form 9 only concerns the issue of entitlement to hypertension as it only references that particular issue and was also submitted prior to the May 2014 statement of the case (SOC) which addressed the remaining issues on appeal.  See May 2012 VA Form 9 ("I completely disagree with your decision of denial for service connected disability benefits for Hypertension therefore I request to have this issue appealed and have a hearing on behalf of this claim.")  As this VA Form 9 solely concerns the issue of hypertension, of which there is a favorable outcome, there is no prejudice to him by adjudication of the issue without clarification as to whether he still desired a hearing.  

The issues on appeal have been re-characterized as denoted in the title page to entail all GI diagnoses identified in the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran's hypertension is a chronic disability pursuant to 38 C.F.R. § 3.309(a) that manifested to a degree of at least 10 percent within a year of discharge from active service.

2.  The Veteran's diagnosed gastrointestinal conditions, GERD and IBS, were not present during service or for many years thereafter and are not otherwise etiologically related to service, to include as residuals of umbilical hernia repair.





CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102; 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a gastrointestinal condition, to include IBS, GERD with gastritis, nausea, and constipation, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board stresses that the instant decision is the product of a thorough review of the Veteran's record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Duties to Notify & Assist

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2016)).  

Hypertension

As the Board's decision to grant the claim for entitlement to service connection for hypertension (HTN) is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

GERD and IBS

Regarding the issues of entitlement to service connection for GERD and IBS, the Veteran has not raised any issues with the duties to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Moreover, as noted in the Introduction, the RO has substantially complied with the latest Remand instructions by documenting multiple, diligent attempts to procure the potentially outstanding Washington VAMC treatment records, and afforded the Veteran a VA medical examination for the claimed disorders which involved a review of the claims file, a thorough examination of the Veteran, and an adequate opinion supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

For the foregoing reasons, the Board finds that the VA's duties to notify and assist in the development of the claim is complete, and no further actions are necessary to fulfill the obligations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Applicable Laws

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hypertension

The Veteran is seeking service connection for his HTN, claiming that the disorder had its onset shortly after active duty service.  See October 2007 VA Form 21-4138 ("in the year of 1976...I was a patient and employed at the VA in Washington...diagnosed with experiencing bouts of high blood pressure during this time...have been taking blood pressure medication from 1979 up to the present time.")

Facts 

The Veteran's service medical records contain two blood pressure readings.  His blood pressure was 130/80 on his January 1973 entrance examination, and 134/76 on his May 1976 separation examination.

In May 2007, the Veteran's brother wrote that he was aware that the Veteran had been taking blood pressure medication since his separation from service in 1976 and through the present.  The Veteran's wife wrote that she had known the Veteran since 1977.  She stated that she had witnessed him taking blood pressure medication since she met him.

In 1977, the Veteran sought service connection for a kidney condition.  The RO requested all records of treatment of the Veteran from the VA Hospital in Washington, D.C.  Records that the VA Hospital provided are in the claims file. Those records show that in November 1976 the Veteran was seen at the hospital after he saw blood in his urine.  Urinalysis was performed.  There is no indication that blood pressure was measured at that time.  In July 1977, the Veteran had trauma, with laceration, to the area of his left eye.  A clinician sutured the laceration.  At that time, the Veteran's blood pressure was measured as 140/90.  The treating clinician entered a diagnosis of laceration.  The treatment record contains no comment regarding blood pressure besides the reading.

In his October 2007 statement, the Veteran indicated that in 1979 he was prescribed blood pressure medication.  He reported that he has been taking blood pressure medication from 1979 through the present. 

The claims file contains private and VA post-service treatment records.  The earliest such records are the 1976 and 1977 VA records described above.  The next earliest records are private treatment records from 1983.  In May 1983, the Veteran was seen at the Pinehurst Medical Clinic.  He indicated that he had not seen a doctor in over a year.  He stated that since the ages of 18 to 21, in military service, he had experienced recurrent episodes of urinary tract infection and had experienced epistaxis.  He stated that he had been recently found to have elevations in blood pressure, though he had no symptoms.  A clinician took blood pressure readings of 150/100 and 160/100.  The clinician diagnosed essential hypertension, and prescribed medication for it.

Subsequent private and VA treatment records show use of medication for hypertension on and off over the remainder of the 1980s, and fairly regularly from the 1990s forward.

The Veteran was afforded a VA examination in September 2014.  The Veteran's diagnosis of HTN was confirmed and the etiological opinion concluded that the current disability was less likely than not due to service.  However, as discussed in the September 2015 Board decision, this medical opinion has no probative value.  The articulated rationale relied upon incorrect facts, merely noting that the Veteran did not demonstrate a high reading during service without any regard to his high reading shortly after in 1977.

The Veteran was afforded another VA examination in March 2017, which included a complete review of the record, including the 1977 blood pressure reading.  Although the examiner concurred with the September 2014 opinion that the Veteran's in-service blood pressure readings did not reflect HTN, the examiner opined that based upon the medical evidence of record, "to know or state presumptively that the Veteran's claimed HTN had its rudimentary within the realm of his alleged military service or the eligible proximal one year post separation time period therof, would constitute pure speculation."  The examiner provided a thorough rationale for his refusal to speculate, referencing in great detail the Veteran's "clinical findings to support a long term diagnosis of HTN."  Regarding the in-service readings, the examiner opined that while they "may reflect" the pre-hypertensive range, the requisite follow-up tests were not conducted.  Post-service, the examiner noted that while the Veteran did display an elevated reading in July 1977 and was instructed to follow-up with further testing, he testified as to being in a fistfight which could reasonably have raised his blood pressure at the time.  The examiner further discussed the Veteran's assertion that he experienced HTN related kidney problems, including blood in his urine, shortly after discharge.  Although treatment records reflected a complaint of bloody urine in 1976 and the Veteran was seen in 1999 for the same issue, the examiner explained that renal failure causing bloody urine is reflective of longstanding organ failure which was not reflected in the older medical documentation.  The examiner concluded by noting that the record reflects an initial diagnosis and ongoing treatment since 1981, but with the evidence currently of record it would be presumptive to state the approximate onset of the disease.

Analysis

The Board finds that service connection for hypertension is warranted on a presumptive basis due to the manifestation of a chronic disability within a year of discharge from active duty.  

Certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For VA disability compensation purposes, the rating schedule indicates that hypertension is manifest to a compensable degree, that is, it warrants a compensable, 10 percent, disability rating, when there is diastolic pressure predominantly 110 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and a requirement of continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Nonetheless, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

The Veteran's treatment records show that he is currently diagnosed with hypertension and that it is controlled with medication.  See 38 C.F.R. §§ 3.307(a)(3); 4.104, Diagnostic Code 7101.  The record does not contain any medical treatment records that identify the exact date of the onset of the disease, and the Veteran's service treatment records also do not reveal a diagnosis or symptoms of hypertension.  There are, however, the Veteran's consistent and credible statements that he began experiencing spiked blood pressure readings shortly after his discharge, and this contention is bolstered by the documented high reading in July 1977.  This would place the onset of the disease approximately within a year of the Veteran's discharge from service.  As there is no evidence to the contrary due to the inadequacy of the September 2014 opinion discussed above, the Board resolves reasonable doubt in his favor and finds that his hypertension did manifest to a compensable degree within a year of discharge from active service.  38 U.S.C.A. § 5107.  Moreover, when viewed in a light most favorable to the Veteran, the opinion reached by the VA examiner in the March 2017 VA opinion is significant and persuasive as to the onset of the disorder occurring within the presumptive period.  Although the March 2017 report is speculative and notes the possibility of an intercurrent cause of raising the heart rate due to a fight, the language in the report clearly bespeaks to a potential nexus, as the examiner explicitly refused to discount an onset within the presumptive period due to the medical evidence of record.  As the opinion is not wholly negative, and there exists no truly negative opinion evidence to the contrary based upon the dismissal of evidentiary value of the countervailing September 2014 VA examiner, the Board must find that service connection is warranted.

GERD w/gastritis and IBS

The Veteran is essentially seeking service connection for a gastrointestinal disorder, to include GERD, IBS, constipation and nausea.  He claims that his current disorders began during service and have continued to this day, and in the alternative, are due to the residuals of his in-service umbilical hernia repair.  See February 2010 VA Form 21-4138 ("While on active duty to the present I've experienced recurring bouts of irritable bowel syndrome, gastritis, constant constipation, bloating, nausea, and bacteria build-up in my intestines."); see also March 2017 VA examination ("During AD service 1970's while working as a cook states he had burning sensation, upset stomach constipation...states he went on sick call and told he had umbilical hernia that should be corrected").

Facts

Service treatment records are silent as to any GI complaints to treatment, absent the January 1973 entrance examination which noted an umbilical hernia preexisting service.  In November 1975, the Veteran requested surgery to repair the hernia which was completed in January 1976 with "no evidence of infection or other comp[lications]."  Upon discharge from service, in May 1976, his physical examination indicated that he was in good health and that his abdomen and viscera were normal.  

In July 2002, the Veteran submitted an unsigned statement from Dr. F.D.M.  Dr. F.D.M. indicated that the veteran had experienced problems with his stomach on and off since 1996.  Indeed, Dr. F.D.M. felt the Veteran had "developed adhesions with his umbilical hernia" because he had experienced abdominal pain at the site of his surgery. 

The Veteran has been afforded multiple VA GI examinations due to his prior claim of hernia surgery residuals.  Upon VA examination in September 2002, the Veteran complained of abdominal pain and constipation.  Physical examination revealed a flat, soft abdomen with mild tenderness in all quadrants.  The examiner diagnosed non-ulcerative gastritis, dyspepsia, and irritable bowel syndrome with predominate constipation.  The examiner concluded that the surgical repair of the Veteran's umbilical hernia during service had no effect on his daily activities. 

In April 2003, the September 2002 VA examination report and claims file were sent to a VA clinician for an opinion as to whether the Veteran had adhesions as a result of the surgical repair of his umbilical hernia during service and, if so, the limitations in his daily living as a result.  The designated clinician reviewed the claims file, including the CT scans of the Veteran's abdomen, and concluded the Veteran did not have obstructive or excess adhesive tissue as a result of the umbilical hernia repair, and that there was no limitation in his daily living or abdominal distress as a result of the surgery in service. 

A June 2003 letter from Dr. F.D.M. states the Veteran was initially seen in 1996 for abdominal pain.  Dr. F.D.M. also states the Veteran was still having problems with obstipation.  Dr. F.D.M. believed the Veteran had probable adhesions.  Dr. F.D.M. indicated it was impossible to ascertain the extent of the adhesions without laparoscopic surgery, and that the CT scans could not be relied upon as determinative.  He concluded that the Veteran had reflux esophagitis with gastroesophageal reflux disease, hypertension, and abdominal pain at the site of his surgery.

In October 2009, the Veteran's spouse submitted a statement in support of his claims, asserting that "throughout" the thirty two years of her relationship with the Veteran, she has witnessed "constant bouts with his stomach."  

The Veteran was recently afforded another VA examination in March 2017.  Following a review of the claims file and an interview with the Veteran, the examiner confirmed diagnoses of GERD and IBS from 1999, an October 2012 hiatal hernia, a 2002 diagnosis of chronic constipation, and an October 2010 diagnosis of internal hemorrhoids.  The Veteran reported symptoms of constipation and abdominal pain since service, never receiving treatment on active duty but addressing the issue with over the counter medication.  Post-service, the Veteran reported receiving treatment for GERD "during 1980's" and had a history of blood in his stool.  The examiner noted pertinent medical records, beginning with a barium enema in 1999, endoscopies for abdominal pain in 2002 that was normal and in 2006 showing GERD hiatal hernia, and a colonoscopy in October 2010 for bloody stool/internal hemorrhoids.  The examiner concluded that it was less likely than not that the Veteran's current disorders were related to his in-service umbilical repair.  The examiner explained that neither peer-reviewed medical literature nor gastroenterological textbooks provides a causal link for the onset of the current disorders occurring 40 years after a "well-healed surgically reduced/resolved umbilical hernia."  The examiner also noted the 2003 private doctor's opinion regarding a potential link between the Veteran's GI disorders and his surgery, however, the examiner noted that following this opinion the Veteran underwent a CT abdominal scan which demonstrated "no adhesions."

Analysis

The Board finds that service connection for a GI disorder, to include IBS and GERD, is not warranted on a direct or presumptive basis, to include as due to the residuals of in-service umbilical hernia repair.  As demonstrated by the most recent VA examination, the Veteran has current GI disorders, and service treatment records demonstrate umbilical hernia repair during active duty, thus the foregoing analysis turns upon the third element under Shedden, the existence of a causal nexus.

To date, there is no medical evidence demonstrating a causal relationship between the Veteran's time in service and his currently diagnosed GI disorders.  See March 2017 VA examination.  

The Board has considered the Veteran's lay statements in support of this claim, including his spouse's October 2009 correspondence.  In this regard, the Board notes that the Veteran is competent to provide his lay observation of symptoms he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the causes of the Veteran's GI disorders, including GERD and IBS fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.

Because of the absence of a medical nexus, the Board finds that the evidence is against a grant of service connection for a gastrointestinal condition.  Although there is a current diagnosis of a stomach disorder, importantly, it was not diagnosed during service.  The evidence of record fails to demonstrate that the Veteran had symptoms, was diagnosed or treated for the claimed disorder during service or that any current residuals can be related to his time in service.  However, the Board notes the Veteran's in-service umbilical hernia surgery and corresponding 2003 private medical opinion.  Although the Veteran's private physician arguably provided a link between the Veteran's GI complaints and the in-service surgery, as noted by the March 2017 VA examiner, the alleged link concerned possible adhesions which were shortly discredited thereafter in a follow-up CT scan.  Moreover, the medical evidence of record does not demonstrate that the umbilical surgery was anything but successful or in any way related to the Veteran's GERD or IBS.  

In summary, although the Veteran has a current diagnosis, the weight of the evidence reflects that he did not develop the claimed disorders during service.  There were no symptoms or diagnoses of the disorder during service.  Furthermore, there are no medical opinions of record that link the Veteran's current diagnoses of GERD or IBS to service.  Additionally, based on the evidence of record, service connection may not be granted on a presumptive basis for GERD or IBS as a chronic disability, as there is no medical evidence occurring within a year of the Veteran's discharge.  See 38 C.F.R. §§ 3.307(a)(3), 3.309.  The Board acknowledges the Veteran's allegation of continuity of symptomatology.  However, absent the Veteran's testimony, there is no evidence of continuity of symptomatology as to his GI complaints, as they were not noted in post-service treatment records until 1996, approximately twenty years after his discharge.  In this regard, the record before the Board shows that the current stomach ailments are not attributed to service, to include the "well-healed" umbilical hernia, as opined by the March 2017 VA examiner and the Veteran's own admissions upon his 1976 discharge examination.  Accordingly, the Board finds the lay statements made in conjunction with seeking service connection benefits to be of minimal probative value compared to the detailed medical opinion and the Veteran's more contemporaneous statements.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a gastrointestinal disorder, to include GERD and IBS.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for hypertension, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal disorder (GERD) with gastritis and irritable bowel syndrome (IBS), to include as due to the residuals of in-service hernia repair, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


